Advisory Action
Acknowledged is the applicant’s after-final response filed on January 18, 2022. Amendments have been proposed to claims 1 and 8. Because the proposed changes modify the scope of the claim set, their entry at this stage of prosecution has been denied. As examples of the narrowing of scope, the submitted limitations clarify that the substrates are loaded “only between the upper end and the lower end” of the boat, and that the first and second vertical parts “extend with the same length in a direction in which the plurality of substrates are loaded.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716